          Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 1 of 33




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 Huseby, LLC,

                        Plaintiff,                          Civil No. 3:20-cv-00167 (JBA)

 v.

 Lee Bailey et al.,                                         July 29, 2021

                        Defendants.


 Lee Bailey,

                        Counterclaim Plaintiff,

 v.

 Huseby, LLC,

                        Counterclaim Defendant.


      RULING AND ORDER ON PLAINTIFF’S MOTION TO COMPEL [ECF No. 53]

         The plaintiff, Huseby, LLC (“Huseby”), has moved for an order compelling the defendants

Lee Bailey, Brandon Legal Tech, Brandon Legal Group and John Brandon (together,

“Defendants”) to comply with fourteen interrogatories and thirty-five requests for production.

(Pl.’s Mot. to Compel, ECF No. 53, at 1.) Huseby also asks the Court to “order Defendants to pay

[its] reasonable expenses incurred for bringing this motion.” (Id., see also Pl.’s Memo. of L. in

Supp. of Mot. to Compel (hereinafter “Memo.”), ECF No. 53-1, at 1.) For the following reasons,

Huseby’s motion is GRANTED IN PART AND DENIED IN PART as set forth more fully

below.


                                                  1
          Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 2 of 33




I.       BACKGROUND

         Huseby is a court reporting firm with headquarters in North Carolina. (See Am. Compl.,

ECF No. 27, ¶ 1.) It was formerly known as Huseby, Inc. (“HSI”), but in 2018 it converted itself

into an LLC. (See id. ¶ 14; see also N.C. Sec’y of State, Business Records Search Portal,

www.sosnc.gov.) Huseby claims to have succeeded to HSI’s rights under its various contracts,

including its employment agreements with its former employees. (See Am. Compl., ECF No. 27,

¶ 14.)

         HSI entered the Connecticut market in 2013 by purchasing Brandon Smith Reporting &

Video, LLC from its then-owner, John Brandon. (Id. ¶ 24; see also Decl. of J. Brandon, ECF No.

54-3, ¶ 10.) As part of the deal, Brandon agreed not to compete with HSI or to solicit its customers

for a period of five years. (Id. ¶ 11.) After the deal closed, Brandon became an HSI employee.

(Id. ¶ 11.) In that position, he worked with a HSI sales representative by the name of Lee Bailey.

(Id. ¶ 14.)

         Huseby says that it had non-competition and non-solicitation agreements with Bailey as

well as Brandon. (Am. Compl., ECF No. 27, ¶ 13.) Specifically, it claims that while he was

employed by the company, Bailey “executed an Employment Agreement” that included the

following “post-employment covenants”:

                 A non-competition clause, under which Bailey agreed “not [to] . . . participate in
                  any business which is in competition with Huseby” “for twelve (12) months after
                  [his] employment is terminated, for whatever reason,” with “competition” defined
                  to include “sale to, distribution to or service of any person or entity located within
                  the State of Connecticut” (id. ¶¶ 17-18);

                 A non-interference clause, in which Bailey agreed that he would not “solicit,
                  employ, hire, engage, deal with, retain or use any person employed, or engaged as
                  an independent contractor of Huseby” during his employment or for a year
                  thereafter (id. ¶ 19);

                 A non-solicitation clause, in which Bailey promised not to “solicit or enter into any
                  transaction with any customer of Huseby” during his employment or during the
                                                    2
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 3 of 33




               year after his separation, with “customer” defined to include “any person or entity
               to whom any products, processes, goods or services have heretofore been sold by
               Huseby within the three (3) years preceding the date of” his employment
               agreement, along with “any person or entity to whom [he] contacted, served,
               solicited, received a commission for sales generated, or managed the account in the
               three (3) years preceding” his separation (id. ¶ 20); and

              A non-disclosure clause, in which Bailey acknowledged that he would be
               “receiv[ing] access to confidential information of Huseby” during his employment,
               and in which he committed to “[m]aintain the confidentiality of the Confidential
               Information at all times during and after the term of” the employment agreement,
               with “Confidential Information” defined as “information related to Huseby’s
               business, customers, personnel, suppliers, products and services.” (Id. ¶ 21.)

In summary, Huseby says that Bailey agreed not to compete against it in Connecticut, solicit its

customers, or attempt to lure away its court reporters for a period of one year after his employment

ended, and also that he would not reveal the company’s customer and court reporter lists and the

like. (See id. ¶¶ 17-21.)

       After Brandon’s non-competition and non-solicitation obligations expired in 2018, he

formed two new court reporting companies. He established the first – Brandon Legal Tech

(“BLT”) – in October 2018, and he describes it as a company that “is focused on the Connecticut

legal market and provides court reporting services in this state.” (Decl. of J. Brandon, ECF No.

54-3, ¶¶ 7, 12.) He formed the second, Brandon Legal Group (“BLG”), in February 2019 “for the

purpose of competing in Massachusetts.” (Id. ¶ 13.)

       Bailey left Huseby in February 2019 and went to work for one of the new Brandon firms

in March 2019 – but the parties disagree on whether he went to work for BLT, BLG, or both. The

Defendants say that “Bailey was hired to and worked on developing business for [BLG] in the

Commonwealth of Massachusetts only” – work that, in their view, Bailey could freely do without

violating any post-separation obligations to Huseby. (Id. ¶ 15.) Huseby, by contrast, contends

that Bailey became “employed by” BLT, “worked in the State of Connecticut,” “perform[ed] sales



                                                 3
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 4 of 33




services” in Connecticut, and “solicit[ed] court reporters” in Connecticut, all in violation of his

post-employment covenants. (Am. Compl., ECF No. 27, ¶¶ 21-32.)

       Huseby claims to have developed its belief from three principal sources. First, it viewed

Bailey’s LinkedIn profile, which identified him as working for both BLT and BLG. (See Ex. A to

Decl. of L. Bailey, ECF No. 54-2.) Second, it says that when its sales director called BLT’s

Hartford office, a BLT employee told her that “Bailey worked for BLT and . . . was actually

working in that office in Hartford.” (Defs.’ Opp’n to Mot. to Compel, ECF No. 54, at 6 n.4)

(quoting Huseby’s response to Defendants’ Interrogatory No. 9) (hereinafter “Opp’n”). Third, it

claims that Bailey himself “informed several Huseby employees that he was working with BLT

and Brandon.” (Id.)

       In December 2019, Huseby filed suit against Bailey, Brandon, BLT and BLG in the United

States District Court for the Western District of North Carolina. (Compl., ECF No. 1.) It alleged

that Bailey violated his covenants by, among other things, competing in Connecticut and soliciting

its clients and court reporters. (Id. ¶¶ 27-32.) It further asserted that Brandon, BLT and BLG

tortiously interfered with its rights under its employment agreement with Bailey, and that they

violated the Connecticut and North Carolina Unfair Trade Practices Acts in doing so. (See

generally id.) The parties jointly moved to transfer the case to this district, and the North Carolina

court granted the motion on February 4, 2020. (ECF No. 9.) The Defendants answered the

complaint on April 17, 2020, and Bailey asserted a counterclaim for unpaid sales commissions.

(Ans. & Aff. Defenses, ECF No. 28 (Bailey), 29 (Brandon, BLT, BLG).) The pleadings closed

when Huseby answered Bailey’s counterclaim on May 8, 2020. (ECF No. 30.)

       The discovery phase of the case began after the parties held their Rule 26(f) conference on

July 29 and August 3, 2020. (Joint Rpt. of Parties’ Rule 26(f) Planning Mtg., ECF No. 31, at 1.)



                                                  4
           Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 5 of 33




As memorialized in the Rule 26(f) report, Huseby advised the Defendants that it would seek to

discover “[a]ll facts and circumstances pertaining to the [sic] Mr. Bailey’s employment with” BLT,

“[t]he business and other relationships between the various individuals and corporate Defendants,”

and information in the defendants’ possession relating to Huseby’s damages. (Id. at 5-6.) The

presiding District Judge, the Hon. Janet Bond Arterton, reviewed the report and entered a

scheduling order under which discovery was to be completed by July 1, 2021. (Sched. Order, ECF

No. 32.)

       On December 30, 2020, Huseby served fifteen interrogatories and thirty-seven requests for

production on the Defendants. (Ex. B to Aff. of M. Carpenter, ECF No. 53-4.) Among other

things, Huseby sought information on Bailey’s employment with the Brandon entities (e.g., id. at

15-161), presumably to test the claim that he worked only for BLG in Massachusetts during his

non-compete period. Huseby also sought information on the relationship between BLT and BLG,

ostensibly to probe the claim that the geographic and temporal scope of BLG’s business coincided

with what Bailey could properly do under his post-employment covenants. (E.g., id. at 15.) And

it asked for customer and price lists used by BLT and BLG both before and after Bailey’s job

change, presumably to learn whether either company suddenly gained new clients or changed its

prices after Bailey came on board. (Id. at 18.)

       The Defendants believe that Huseby’s suit is unmeritorious. In the 26(f) Report, they

“strenuously den[ied] that they have done anything wrong or tortious as alleged in the complaint,”

and they “maintained that the claims advanced against them are completely without merit.” (Joint

Rpt. of Parties’ Rule 26(f) Planning Mtg., ECF No. 31, at 3-4.) They say that Bailey never worked



1
       Some of the exhibits to Attorney Carpenter’s affidavit were not paginated. When citing
the page numbers of his exhibits, the Court will use the page number stamped in the top margin of
the document by the ECF system.
                                                  5
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 6 of 33




for BLT nor solicited customers or reporters in violation of his employment covenants, and they

assert that any seemingly contradictory information in his LinkedIn profile is erroneous and a

product of a simple glitch in the way that site presents information. (See generally Decl. of L.

Bailey, ECF No. 54-2.) They also contend that the things that the Huseby sales director claims to

have heard are untrue “hearsay statement[s] . . . that [are] inadmissible even if [they were] made.”

(Opp’n at 17.)

       The Defendants’ belief in the meritlessness of Huseby’s suit has informed their approach

to discovery. They objected to several of the December 30, 2020 discovery requests on the ground

that Huseby could not “assert in good faith that Bailey engaged in [the] misconduct” that the

request sought to explore. (Ex. C. to Aff. of M. Carpenter, ECF No. 53-5, at 19-20, 24-25)

(hereinafter “Responses”). And they objected to other requests on the ground that they were

“literally nothing more than a fishing expedition.” (Id. at 15-16, 19-20, 24-25.) All told, the

Defendants objected to fourteen of Huseby’s fifteen interrogatories and to thirty-five of its thirty-

seven requests for production. (Id.)

       To be sure, the Defendants asserted other objections as well, but the record reveals that

they were principally concerned about having to submit to discovery in a case that they regard as

meritless. During a ninety-minute meet-and-confer session on April 14, 2021, the Defendants’

counsel “consistently asked [Huseby’s] counsel for any evidence that Lee Bailey somehow

violated what [Huseby] claimed were his post-termination obligations,” ostensibly on the belief

that Huseby was not entitled to discovery unless it first came forward with additional evidence of

Bailey’s misconduct beyond the LinkedIn profile and the other information it had disclosed in its

interrogatory response. (Decl. of A. Natale, ECF No. 54-4, ¶ 7.) Counsel also asserted that

“because Bailey played no role in developing BLT’s business in Connecticut during the one year



                                                 6
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 7 of 33




period covered by his alleged post termination obligations and because Huseby could not point to

a single alleged wrongful act by Bailey, Huseby was not entitled to such information as it was not

relevant or material to the claims in this case.” (Id. ¶ 9.) Huseby responded that the Defendants’

“arguments and contentions about the merits of the case . . . are legally irrelevant to the resolution

of the discovery issues,” but the Defendants apparently persisted in conditioning further

discussions on Huseby coming forward with “a single provable allegation that Brandon and BLT

did a single thing wrong between October 2018 and the time Bailey was hired.” (E-mail exchange

between M. Carpenter and A. Natale, Ex. E to Aff. of M. Carpenter, ECF No. 53-7; see also Opp’n,

ECF No. 54, at 10 (stating that, “[h]ad Plaintiff answered this question,” the Defendants “would

have been obliged to consider Plaintiff’s response and perhaps withdraw some of” their

objections).)

       Claiming that the meet-and-confer process had reached impasse, Huseby filed its motion

to compel on May 7, 2021. (Mot. to Compel, ECF No. 53.) In its accompanying memorandum

of law, it argued that its requests were relevant to the parties’ dispute (Memo., ECF No. 53-1, at

9-12); that the Defendants’ objections were mere boilerplate that the Court should disregard (id.

at 12-15); and that the Defendants were impermissibly raising merits arguments as purported

defenses to discovery. (Id. at 15-17.) Huseby also argued that the Defendants had waived any

attorney-client privilege or work product objections by failing to serve a privilege log (id. at 17),

and that the Court should “[a]ward[] Plaintiff expenses, including attorney’s fees, in bringing this

Motion to Compel pursuant to Fed. R. C. P. 37(a)(5)(A).” (Id. at 18.)

       The Defendants filed their opposition on May 28, 2021. (Opp’n, ECF No. 54.) They began

by arguing that Huseby’s motion failed to comply with Local Rule 37. (Id. at 8-14.) Turning to

the substance of the motion, they disclaimed any intention to assert the meritlessness of the suit as



                                                  7
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 8 of 33




a defense to any discovery request. (Id. at 16.) Instead, they principally argued that Huseby’s

requests were disproportionate to the needs of the case (id.), even though they had not expressly

objected to any interrogatory or request for production on that ground. (See generally Responses.)

They also contended that the motion was so “fatally defective” that the Court should award fees

and costs to them, not to Huseby. (Opp’n at 24.) Huseby filed its reply on June 11, 2021 (Reply,

ECF No. 55), and Judge Arterton referred the motion to the undersigned on June 24, 2021. (Order,

ECF No. 56.) The Court heard oral argument on July 7, 2021. (See Minute Entry, ECF No. 64.)

       At the oral argument, the Court noted that the Defendants had not complied with Rule 34’s

requirement that they “state whether any responsive materials are being withheld on the basis of”

their objections. Fed. R. Civ. P. 34(b)(2)(C). The Defendants had responded to several requests

for production by asserting extensive objections and then stating that, “[n]otwithstanding the

foregoing objections and without waiving same,” they “have no documents responsive to this

request in their possession, custody, and/or control.” (E.g., Responses at 16.) This left unclear

whether the Defendants were claiming to possess no responsive documents at all, or whether

instead they were merely stating that they possessed no responsive documents that they did not

object to producing. To clear this up, the Court directed them to file a sur-reply “disclos[ing]

whether [they] would, if their pending objections were overruled, have responsive documents to

produce beyond those already disclosed.” (Sur-Reply, ECF No. 65.)

       The Defendants filed their sur-reply on July 9, 2021, and in it they asserted that they have

no additional documents to produce with respect to seventeen of the thirty-five contested requests

for production. (Id.) In a footnote, however, they added that they were still “re-examining their

records to locate any and all” documents responsive to one key request for production (id. at 2 n.2)

– Huseby’s Request No. 11, in which it had asked the Defendants to produce all communications



                                                 8
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 9 of 33




between Bailey and any former Huseby clients. (See Responses at 19.) In any event, now that the

Defendants’ sur-reply has been filed, the motion is fully briefed and ripe for decision.

II.    DISCUSSION

       A.      Local Rule 37

       The Defendants begin their Opposition by asserting that “Huseby has failed to comply with

. . . the certification requirement of Local Rule 37(a).” (Opp’n at 1.) Under that rule, motions to

compel must be accompanied by an affidavit certifying that counsel for the moving party “has

conferred with counsel for the opposing party in an effort in good faith to resolve by agreement

the issues raised by the motion without the intervention of the Court, and has been unable to reach

such an agreement.” D. Conn. L. Civ. R. 37(a). The Defendants claim that Huseby’s motion and

the supporting affidavit from its attorney, Michael Carpenter, are both “devoid of any such

certification.” (Opp’n at 8.)

       The record does not support the Defendants’ claim. In his affidavit, Attorney Carpenter

certified that he “attempted in good faith to resolve the current discovery dispute without the

intervention of the Court.” (Aff. of M. Carpenter, ECF No. 53-2, ¶ 3.) The Defendants evidently

believe that he did not try hard enough (Opp’n at 9-10), but the record confirms that Attorney

Carpenter wrote a long letter, explaining in detail the deficiencies that Huseby claimed to observe

in the Defendants’ discovery responses (Ex. D to Aff. of M. Carpenter, ECF No. 53-6); followed

up the letter with a ninety-minute meet-and-confer phone call to the Defendants’ counsel (Memo.

at 4); followed up that call with several e-mails (e.g., Ex. E to Aff. of M. Carpenter, ECF No. 53-

7); and filed the motion to compel only after the Defendants made clear that they would not

withdraw any of their objections unless Huseby first provided additional evidentiary support for

its claims. (See id. at 4) (e-mail from A. Natale to M. Carpenter, declining to withdraw objections

unless Huseby first came forward with “some fact that supports the idea that BLT or Brandon
                                                 9
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 10 of 33




engaged in some unfair business practice”). Huseby’s motion complies with the certification

requirement of Local Rule 37(a).

       The Defendants next argue that “Huseby has failed to comply with . . . the particularization

requirements of Local Rule 37(b).” (Opp’n at 1.) Under that rule, a motion to compel must be

supported by a memorandum that “contain[s] a concise statement of the nature of the case and a

specific verbatim listing of each of the items sought or opposed.” D. Conn. L. Civ. R. 37(b).

“[I]mmediately following each specification,” the memorandum “shall set forth the reason why

the item should be allowed or disallowed.” Id. When several different discovery requests are at

issue, the rule provides an alternative to a “specific verbatim listing”: in that situation, the

memorandum may “group the items into categories in lieu of an individual listing of each item.”

Id. The Defendants assert that Huseby did not comply with either option; they argue that the

motion contains “no ‘verbatim listing of each of the items of discovery sought or opposed’ . . . .

[n]or is there any attempt to ‘group the items.’” (Opp’n at 11.)

       The Court disagrees, because as Huseby points out, its submission “included a list of the

deficient responses, a categorization of the discovery deficiencies,” and a copy of the 17-page

letter “that went through the Interrogatories and Requests for Production, at length, and explained

by the discovery was sought.” (Reply at 3.) Furthermore, the Court regards Huseby’s submission

as comporting with the purpose of the rule. Plainly, the purpose of Rule 37(b) is to ensure that the

movant is clear about what he wants and why he wants it. Cf., e.g., City of New Haven v. Ins. Co.

of Pa., No. 3:10-cv-02047 (PCD), 2011 WL 13232223, at *3 (D. Conn. Dec. 13, 2011) (denying

motion to compel in part because of non-compliance with Rule 37(b), but only because the non-

compliance was so profound as to “leave[] the actual parameters of the discovery [the movant]

seeks highly ambiguous”). Here, Huseby has been reasonably clear about what it wants and why



                                                10
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 11 of 33




it believes it is entitled to it. To be sure, it has not fully explained the relevance of some of its

requests, but the Court can and will address those as failures to sustain its burden under Fed. R.

Civ. P. 26(b)(1) rather than as failures to comply with Local Rule 37(b).

       B.      Issues Implicating Multiple Discovery Requests

       With that objection addressed, the Court will turn to the substance of Huseby’s motion.

Both parties exhort the Court to decide some issues on a blanket basis. Huseby, for example, asks

for a broad ruling that all of the forty-nine disputed requests are properly “limited in time.”

(Memo. at 9.) Conversely, the Defendants seek a broad ruling that many if not all of the forty-

nine requests – and, in particular, the ones that seek to explore BLT’s affairs – fail a proportionality

analysis under Rule 26(b)(1). (Opp’n at 1.) The Court will address these claims in this section

and, after concluding that neither party is entitled to the blanket ruling that it seeks, it will

individually analyze the forty-nine requests in Section II.C.

               1.      Relevance Under Rule 26(b)(1) and the Temporal Scope of Huseby’s
                       Requests

       Subject to the proportionality requirement and other limitations set forth in Rule 26, a party

may discover relevant, nonprivileged information in the other party’s possession. “Parties may

obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense. . . .” Fed. R. Civ. P. 26(b)(1). Moreover, information “within the scope of discovery

need not be admissible in evidence to be discoverable.” Id.

       Information is “relevant” if it “(a) it has any tendency to make a fact more or less probable

than it would be without the evidence; and (b) the fact is of consequence in determining the action.”

Fed. R. Evid. 401; see also In re PE Corp. Secs. Litig., 221 F.R.D. 20, 23 (D. Conn. 2003). In the

discovery phase of a case, “[t]his obviously broad rule is liberally construed.” Daval Steel Prods.

v. M/V Fakredine, 951 F.2d 1357, 1367 (2d Cir. 1991) (citing Oppenheimer Fund, Inc. v. Sanders,


                                                  11
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 12 of 33




437 U.S. 340, 351 (1978)).        In part because the concept of relevance is not limited by

considerations of evidentiary admissibility at the discovery stage, see Fed. R. Civ. P. 26(b)(1), “[i]t

is well established that relevance for the purpose of discovery is broader in scope than relevance

for the purpose of the trial itself.” Vaigasi v. Solow Mgmt. Corp., No. 11-Civ.-5088 (RMB) (HBP),

2016 WL 616386, at *11 (S.D.N.Y. Feb. 16, 2016); accord Pal v. Cipolla, No. 3:18-cv-00616

(MPS) (TOF), 2020 WL 564230, at *7 (D. Conn. Feb. 5, 2020) (relevance is “construed broadly”

in discovery); Martino v. Nationstar Mortg. LLC, No. 3:17-cv-1326 (KAD), 2019 WL 2238030,

at *1 (D. Conn. May 23, 2019) (at discovery stage, relevance is “an extremely broad concept”).

       When a party files a motion to compel, it bears the initial burden to show the relevance of

the information it seeks. “The burden of demonstrating relevance [is] on the party seeking

discovery.” A.M. v. Am. Sch. for the Deaf, No. 3:13-cv-1337 (WWE) (JGM), 2016 WL 1117363,

at *2 (D. Conn. Mar. 22, 2016) (quoting State Farm Mut. Auto. Ins. Co. v. Fayda, No. 14-Civ.-

9792 (WHP) (JCF, 2015 WL 7871037, at *2 (S.D.N.Y. Dec. 3, 2015); see also Bagley v. Yale

Univ., No. 3:13-cv-01890 (CSH), 2015 WL 8750901, at *7 (D. Conn. Dec. 14, 2015) (same).

Huseby cites Luck v. McMahon, No. 3:20-cv-00516 (VAB), 2021 WL 413638, at *3 (D. Conn.

Feb. 5, 2021) for the proposition that the “objecting party bears the burden of demonstrating

specifically how, despite the broad and liberal construction afforded by the federal discovery rules,

each request is not relevant” (Reply at 5), but it neglects to note that this burden applies only after

“the party seeking discovery has demonstrated relevance.” Luck, 2021 WL 413638 at *3; accord

Melillo v. Brais, No. 3:17-cv-00520 (VAB), 2018 WL 306698, at *1 (D. Conn. Jan. 5, 2018)

(“Where the discovery sought is relevant, the party seeking protection bears the burden of

showing” why it should not be allowed.) (emphasis added). Put differently, the moving party must

make “a prima facie showing of relevance,” after which “it is up to the responding party to justify



                                                  12
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 13 of 33




curtailing discovery.” N. Shore-Long Island Jewish Health Sys., Inc. v. MultiPlan, Inc., 325 F.R.D.

36, 48 (E.D.N.Y. 2018) (quoting Fireman’s Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 284 F.R.D.

132, 134 (S.D.N.Y. 2012)).

       In this case, one of the parties’ relevance disputes concerns the temporal scope of Huseby’s

requests. Huseby initially requested information “from 2016 to present,” but when the Defendants

pointed out that BLT and BLG had not even been formed until October 2018 and February 2019,

respectively (Responses at 3), Huseby evidently retracted its request for information pre-dating the

companies’ founding. (See Ltr. from M. Carpenter to A. Natale, Ex. D to Aff. of M. Carpenter,

ECF No. 53-6, at 8.) Still, the parties dispute the relevance of information from before March 1,

2019 – Bailey’s last day as a Huseby employee – or after March 1, 2020, the date on which his

post-employment covenants expired.2

       The Court generally agrees with the Defendants on this point. Huseby has not adequately

explained why information outside the one-year covenant period is relevant to any claim or defense

in the case, even when the term “relevant” is accorded the broad construction due to it at the

discovery stage. Its brief contains only ipse dixit assertions that the temporal scope of its requests

is “appropriate[]” (Memo. at 12); “routine and relevant for the claims asserted” (id. at 9), and

“standard for an action alleging” the wrongs that it has alleged. (Id.) Yet these assertions do not

explain why information outside the covenant period would have “any tendency to make” a

consequential “fact more or less probable than it would be without the evidence.” In re PE Corp.

Secs. Litig., 221 F.R.D. at 23. In a few instances, the relevance of such information is plain from




2
       The parties agree that Bailey’s employment with Huseby ended on March 1, 2019. (Pl.’s
Ans. to Counterclaim, ECF No. 30, ¶ 11) (admitting the truth of Bailey’s counterclaim allegation
that “his last day of work” was “March 1 2019”). The Defendants contend that the post-
employment covenants in his employment agreement are unenforceable. (Opp’n at 6 n.3.)
                                                 13
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 14 of 33




the face of the request (see discussion, Section II.C infra), but the Court declines Huseby’s

invitation to regard 2018-2020 as the relevant time period for all of its requests on a blanket basis.

               2.      Proportionality

       Initially, the Defendants did not expressly object to any of Huseby’s interrogatories or

requests for production on lack-of-proportionality grounds. (See generally Responses.) Clearly,

they were then principally concerned about having to submit to discovery in a case they regarded

as meritless. They objected to several requests on the claimed ground that they had “been provided

with no evidence which would permit Plaintiff” to propound the request “in good faith.” (E.g.,

Responses at 24.)     And during the meet-and-confer process, they complained about being

“ransack[ed] . . . under the guise of discovery” in a case in which Huseby allegedly failed to come

forward with “a single fact that shows [the Defendants] violated any duty.” (E-mail from A. Natale

to M. Carpenter, Ex. E to Aff. of M. Carpenter, ECF No. 53-7, at 5.) So far as the record discloses,

the Defendants were not concerned about burden or lack of proportionality at that time. Indeed,

the record suggests that their counsel had not even inquired whether his clients possessed

responsive documents, and therefore could not have known what burdens compliance would entail.

(See id. at 6) (“I have no idea what my clients have for business.”).

       Of course, a party may not typically object to relevant discovery on the ground that it

believes its opponent’s case to be meritless. “[I]t is well established that discovery ordinarily

should not ‘be denied because it relates to a claim or defense that is being challenged as

insufficient.’” Admiral Ins. Co. v. Versailles Med. Spa, LLC, No. 3:20-cv-00568 (JCH) (TOF),

2021 WL 106273, at *3 (D. Conn. Jan. 12, 2021) (quoting Wright & Miller, 8 Fed. Prac. & Proc.

Civ. § 2008 (3d ed.)). In Arkwright Mutual Insurance Co. v. National Union Fire Insurance Co.,

for example, the defendant sought to rescind a contract of reinsurance that it had issued to the



                                                 14
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 15 of 33




plaintiff, and in discovery it requested copies of the plaintiff’s underwriting guidelines. No. 90-

Civ.-7811 (KC) (JCF), 1993 WL 437767, at *3 (S.D.N.Y. Oct. 26, 1993). The plaintiff resisted

on the ground that the “rescission claim is without basis,” but the court observed that “a discovery

motion is not the proper forum for deciding the merits of” the claim. Id. The court added that if

the plaintiff “desire[d] to contest the legitimacy of its opponent’s claim, it should do so with the

appropriate motion.” Id. Unless and until such a motion is made and granted, however, the

opponent is entitled to discover information relevant to its claim. Id.

        In their briefing before this Court, the Defendants have recast their objections as lack-of-

proportionality objections. Rule 26(b)(1) provides that discovery requests must be “proportional

to the needs of the case.” And proportionality is determined by “considering the importance of

the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of discovery in resolving the issues, and

whether the burden or expense of the proposed discovery outweighs its likely benefit.” Id. The

Defendants observe that “[t]he proportionality analysis focuses on the marginal utility of the

requested discovery,” and they note that a motion to compel may properly be denied when the

movant’s “need for the requested discovery appears minimal, at best.” (Opp’n at 18) (quoting

Conn. Mun. Elec. Energy Coop. v. Nat’l Union Fire Ins. Co., No. 3:19-cv-00839 (JCH) (RAR),

2020 WL 6074204, at *6 (D. Conn. Oct. 15, 2020). They argue that many of Huseby’s requests –

especially those requests that seek to explore BLT’s affairs – fail a proportionality analysis because

they have little or no marginal utility to the case.

        Yet the Defendants’ claims about marginal utility are true only if one first assumes the truth

of their view of a key, disputed issue. The Defendants argue that BLT’s affairs have no marginal

value to the case because they have filed declarations stating that Bailey did not work for BLT in



                                                  15
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 16 of 33




Connecticut during his non-compete period. (See Opp’n at 18.) But Huseby says that he did, and

it claims to have at least three bona fide reasons for saying so. (See discussion, p. 4 infra.) The

Defendants cite no authority for the proposition that a responding party may deny a contested

factual allegation and then claim that its denial renders discovery into that topic “of no marginal

utility” and therefore “disproportionate.” If that were the rule, it would be difficult to see how

anyone would ever get any discovery. A defendant in an intersection accident, for example, could

simply file an affidavit claiming, “I had the green light,” and then resist all discovery into who had

the right of way as “disproportionate.”

       The record before the Court does not support a broad holding that inquiry into BLT’s affairs

is disproportionate. The question of whether Bailey worked for that company during his non-

compete period is an “important[t] . . . issue[] at stake in this action,” and discovery is important

to resolving it. Fed. R. Civ. P. 26(b)(1). Moreover, any additional information on Bailey’s

relationship with BLT – aside from the LinkedIn profile and the alleged conversations referenced

in Section I above – is exclusively within the Defendants’ control. Id. And the Defendants have

presented no information on the burdens that compliance would entail,3 and by extension they have

not shown that the “burden and expense of the proposed discovery outweighs its likely benefit.”



3
        The Defendants apparently contend that the discovery-seeking bears the burden of proving
all of the elements of proportionality, including that its requests are not unduly burdensome or
expensive to the responding party. (See Opp’n at 1) (asserting that Huseby “fails to explain how
its discovery requests comport with . . . the proportionality requirements”). It is clear, however,
that the responding party bears the burden on the “burden and expense” element of the
proportionality analysis. See Fed. R. Civ. P. 26 advisory committee notes to 2015 amendments
(noting that the responding party “ordinarily has far better information – perhaps the only
information” – on those elements); Endurance Am. Spec. Ins. Co. v. Wm. Kramer & Assocs., LLC,
No. 3:18-cv-192 (MPS) (RAR), 2020 WL 6940761, at *7 (D. Conn. Mar. 30, 2020). Moreover,
this burden is not met “simply by making a boilerplate objection that [the requested discovery] is
not proportional.” Id. To successfully resist discovery on grounds of undue burden or expense,
the responding party ordinarily must “submit[] affidavits or offer[] evidence revealing the nature
of the burden.” Pegoraro v. Marrero, 281 F.R.D. 122, 128-29 (S.D.N.Y. 2012) (quoting
                                                 16
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 17 of 33




       Connecticut Municipal Electric Energy Cooperative, cited by the Defendants, is not to the

contrary. In that case, an insurance company accused of breaching its duty to defend served dozens

of interrogatories and requests for production on its policyholder. 2020 WL 6074204, at *1-4.

Weighing Rule 26(b)(1)’s proportionality factors, the court held that the insurer’s “need for the

requested discovery appears minimal, at best.” Id. at *8. It did so, however, because disputes over

an insurance company’s duty to defend are ordinarily based on the allegations in the underlying

complaint against the policyholder, not on the “facts and circumstances aris[ing] throughout

litigation” that the insurer’s requests sought to explore. Id. The court’s analysis of Rule 26(b)(1)’s

“importance of the discovery” factor provides no support for the Defendants’ claim that they can

render Huseby’s requests “unimportant” by submitting a declaration denying a contested issue.

Moreover, in Connecticut Municipal Energy Electric Cooperative, the policyholder came forward

with concrete evidence of the burdens that compliance would entail. Id. at *9 (policyholder

established that insurer’s “production requests would encompass over a million documents and the

cost would be prohibitively expensive”). Here, the Defendants have made no such demonstration.

For these reasons, the Court declines to hold that Huseby’s requests fail Rule 26(b)(1)’s

proportionality test on a blanket basis.

       C. The Individual Discovery Requests

       With the parties’ blanket claims about relevance and proportionality thus addressed, the

Court will turn to the individual discovery requests.         It rules upon the fourteen disputed

interrogatories and thirty-five disputed requests for production as follows:




Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Phillips Petro. Co., 105 F.R.D.
16, 42 (S.D.N.Y. 1984).) In this case, the Defendants have submitted no such evidence.

                                                 17
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 18 of 33




       Interrogatory 1 inquires into “the nature, basis, amount and manner of computation of

each and every item of damage, loss or expense” for which Bailey seeks recovery in his

counterclaim. (Responses at 2.) Information responsive to this interrogatory is plainly relevant to

that claim, and indeed Rule 26(a)(1)(A)(iii) affirmatively requires that Bailey disclose it. The

Defendants provided an answer to this interrogatory, but their answer was subject to objections

that it was overbroad, vague, ambiguous, and “call[ed] for information in Plaintiff’s possession.”

(Id.) The Court observes nothing vague or otherwise improper in this interrogatory, and the

Defendants’ objections are overruled. They are ordered to serve a revised response, without

objections.

       Interrogatories 2, 3, 8 and 9 and Requests for Production 26 and 27 concern the

Defendants’ court reporting work. Interrogatories 2 and 3 asked the Defendants to disclose

information about each court reporting job they “scheduled or assisted . . . in Connecticut and/or

Massachusetts from 2016 to present,” including the date of the job and the law firm client. (Id. at

2.) Request for Production 26 asked them to produce “copies of all invoiced for each Job

identified in response to Interrogatory No. 3.” (Id.) Interrogatories 8 and 9 asked for additional

information on jobs “conducted . . . from October 1, 2018 to the present,” including the fees

charged and collected and the court reporter employed, and Request for Production 27 sought

production of the corresponding job invoices. (Id. at 5-6.) The Defendants objected on grounds

of irrelevance to providing any responsive information from BLT, and to providing responsive

information for BLG outside the period from March 1, 2019 to March 1, 2020 (hereinafter the

“Relevant Period”). (Id.) For the reasons discussed above, the latter objection is meritorious but

the former is not.




                                                18
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 19 of 33




       The Defendants also objected on the ground that any jobs booked by persons other than

Bailey are irrelevant, because BLT, BLG and Brandon were free to compete against Huseby in

both Connecticut and Massachusetts at all times relevant to this action.           (Id.)   Huseby’s

memorandum does not address this point, except to make an ipse dixit claim that “jobs booked in

Connecticut during the protected period” “fall squarely within the scope of the allegations of the

Complaint.” (Memo. at 10.) In its April 13, 2021 meet-and-confer letter, Huseby cited its claims

under the North Carolina and Connecticut Unfair Trade Practices Act and the Connecticut Uniform

Trade Secrets Act, and complained that the “Defendants have failed to explain how information

regarding the Defendants’ operation in Connecticut would not be directly relevant to prosecuting

or defending these claims.” (Ltr. from M. Carpenter to A. Natale, Ex. E to Aff. of M. Carpenter,

ECF No. 53-6, at 3) (emphasis in original). But this gets the burdens backwards; it is Huseby’s

burden to make a prima facie showing of relevance, not the Defendants’ burden to disprove it.

Bagley v. Yale Univ., 315 F.R.D. 131, 144 (D. Conn. 2016). Huseby has not explained how a court

reporting job booked by, say, John Brandon would be relevant to a dispute over Bailey’s

compliance with his employment covenants. Its request for an order directing compliance with

Interrogatories 2, 3, 8 and 9 is therefore granted only to the extent that the Defendants are ordered

to revise their responses to encompass any jobs scheduled or conducted by Bailey for BLT during

the Relevant Period. If there are no such jobs, Bailey, BLT and Brandon shall so state under oath.

If, however, additional jobs are disclosed, the Defendants shall supplement their response to

Request for Production Nos. 26 and 27 to produce the invoices for those jobs.

       Interrogatory 4 asks the Defendants to identify “any and all written agreements between

or among” them. (Responses at 4.) The Defendants’ initial response that “there are no such

agreements” was subject to an objection (id.), but in their sur-reply they represented without



                                                 19
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 20 of 33




qualification that they have no such documents. (Sur-Reply, ECF No. 65, at 1.) Huseby has not

come forward with any evidence that would call this representation into question, and accordingly

its motion to compel a further response to this interrogatory is denied.

       Interrogatory 5 asks the Defendants to identify all persons employed by them “from 2016

to the present,” and for each such employee, to “identify their date(s) of hire, their position and

titles, date(s) of separation, and which Defendant they were employed by.” (Responses at 4.) The

Defendants partially answered by listing their employees’ names, hiring dates, and separation

dates, subject to the same temporal overbreadth objection that they asserted in response to

Interrogatories 2 and 3, but omitting the employees’ positions and job titles. As noted above, the

temporal overbreadth objection is meritorious, but the Defendants are directed to revise their

interrogatory response to state the employees’ positions and job titles during the Relevant Period.

       Interrogatory 6 seeks information on “phone numbers, email addresses, social media

accounts, website addresses and physical addresses used by each of the Defendants from 2016 to

present” (id.), presumably for the purpose of probing their claim that BLT and BLG operated

exclusively in Connecticut and Massachusetts, respectively. The Defendants answered this

interrogatory subject to their temporal overbreadth objection, except that they did not provide

Bailey’s e-mail address. Because that piece of information may be relevant to the disputed

question of whether Bailey worked for BLT or BLG during his non-compete period, the Court

directs the Defendants to revise their answer to provide it.

       Interrogatory 7 asks the Defendants to identify “all persons contacted by any of the

Defendants at the entities listed in the document Plaintiff previously produced to Defendant as

Exhibit A.” (Responses at 6.) Relatedly, Interrogatory 10 asks each Defendant to “identify the

total amount of gross revenue . . . generated for the entities listed on Exhibit A from 2016 to the



                                                 20
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 21 of 33




present.” (Id. at .) The Defendants objected to both interrogatories on the ground that “‘Exhibit

A’ is not defined” (id. at 6-8), but Attorney Carpenter’s April 13, 2021 letter explained that

“Exhibit A” was a customer list that Huseby had previously produced. (Ltr. from M. Carpenter to

A. Natale, Ex. D to Aff. of M. Carpenter, ECF No. 53-6, at 6.) The Defendants additionally

objected on the ground that Huseby had purported to designate its client list as “Confidential –

Attorneys’ Eyes Only,” thus preventing them from seeing the document and formulating an answer

(Responses at 6-8), but the Court’s February 24, 2021 order mooted this objection. (Order on Mot.

to Compel, ECF No. 50.) To the extent that the Defendants still object on those two grounds, those

objections are overruled.

       The Defendants also objected to Interrogatories 7 and 10 on grounds of temporal

overbreadth, and on the ground that the two interrogatories are “not limited in any way to persons

and/or entities Huseby asserts are its clients and/or potential clients.” (Responses at 6.) The first

objection is meritorious, but the second is not. By their terms, the interrogatories are limited to

“persons and/or entities” that Huseby identified on its customer list. The Defendants are directed

to answer Interrogatories 7 and 10 for the Relevant Period.

       Interrogatory 11 seeks information on “marketing or outreach undertaken by any of the

Defendants to solicit Jobs.” (Responses at 8.) The Defendants objected on the ground that

Brandon’s, BLT’s and BLG’s “marketing or outreach . . . is irrelevant,” since they were not “under

any obligation or duty to” Huseby.        (Id.)   Subject to their objections, they answered the

interrogatory by agreeing to produce “documentation relating to marketing/outreach by Bailey as

an employee of” BLG during the Relevant Period. (Id.)

       While the Court agrees that Huseby has not adequately explained the relevance of

“marketing or outreach” by Brandon, BLT or BLG, it does not agree that Bailey was entitled to



                                                  21
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 22 of 33




limit his response to “marketing or outreach” that he conducted while “an employee of BLG.” If

Bailey conducted any “marketing or outreach” for BLT, that would plainly be relevant to Huseby’s

non-compete and non-solicitation claims. The Defendants are therefore ordered to serve a revised

response, removing that limitation and identifying any marketing or outreach activities performed

by Bailey – whether for BLT or BLG – during the Relevant Period. If Bailey conducted no such

activities for BLT, the Defendants shall so state under oath.

       Interrogatory 12 asks the Defendants to “[i]dentify and explain the ownership and

management of [BLG] and [BLT], including the ownership of each entity over time and any and

all management and officer positions over time.” (Responses at 8.) The Defendants answered this

interrogatory subject to their temporal overbreadth objection. (Id.) The Court having determined

that objection to be valid, Huseby’s motion to compel is denied with respect to Interrogatory 12.

       Interrogatory 13 asks the Defendants to identify all of the customers to whom Bailey

marketed while he was employed by Huseby. (Responses at 9.) Brandon, BLT and BLG

responded that they are “without information” responsive to this interrogatory. Bailey responded

that he “did not keep any records of his activities as an employee of” Huseby or HIS and therefore

“cannot properly respond.” This is a sufficient response under the circumstances of this case, and

Huseby’s motion to compel is therefore denied with respect to Interrogatory 13.

       Interrogatory 14 asks the Defendants to “[i]dentify and explain what information each

Defendant retains about their customers/clients, including for each Defendant how such

information is maintained (e.g. whether by way of software or a database or in paper form) and

who has access to such information.” (Responses at 9.) Huseby has not met its initial burden to

show that this interrogatory seeks information that is relevant to an extant claim or defense. (See

generally Memo. (failing to explain relevance of Defendants’ customer information systems); Ltr.



                                                22
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 23 of 33




from M. Carpenter to A. Natale, Ex. D to Aff. of M. Carpenter, ECF No. 53-6, at 8 (deficiency

letter failing to explain relevance and contending that Defendants nonetheless have the burden to

prove lack of relevance).) Its motion to compel is therefore denied with respect to Interrogatory

14.

       Requests for Production 1 and 2 seek “all documents identified, referenced or relied

upon” by the Defendants in answering the Amended Complaint, asserting their Special Defenses,

or in asserting Bailey’s Counterclaim. (Responses at 14-15.) The Defendants objected on the

ground that the term “relied upon” is “not defined,” “ambiguous,” and “potentially overbroad”

(id.), but the Court observes nothing ambiguous in the request and these objections are therefore

overruled. The Defendants also objected “to the extent that compliance . . . would require the

production of documents sought by other Requests for Production to which [they] have objected”

(id.), but in its sur-reply they state that their only responsive documents are “Bailey’s employment

agreement with Huseby and pre-trial correspondence from Huseby’s counsel” (Sur-Reply, ECF

No. 65, at 1), and they have not asserted any valid objection to the production of those documents.

Finally, they objected on attorney-client privilege and work product grounds “to the extent that”

the two requests “seek[] documents involving communications to or from counsel” (Ex. D to

Memo., ECF No. 53-5), but in their sur-reply they indicate that there are no such documents. (Sur-

Reply, ECF No. 65, at 1.) Huseby’s motion is therefore granted with respect to Requests for

Production 1 and 2, and the Defendants are ordered to produce any documents responsive to those

requests.

       The Defendants have stated that they have no documents responsive to Requests for

Production 3, 4, 5, 6, 7, 8, 9, 10, 14, 15, 16, 17, 18, 19, 35, 36 and 37. (Sur-Reply, ECF No. 65.)

When a party makes such a representation in response to a motion to compel, the Court is presented



                                                23
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 24 of 33




with the question of whether it should nevertheless place that party under an order to produce.

“Under ordinary circumstances, a party’s good faith averment that the items sought simply do not

exist, or are not in his possession, custody, or control, should resolve the issue of failure of

production since one ‘cannot be required to produce the impossible.’” Zervos v. S.S. Sam Houston,

79 F.R.D. 593, 595 (S.D.N.Y. 1978) (quoting La Chemise Lacoste v. Alligator Co., 60 F.R.D. 164,

172 (D. Del. 1973)). This principle has been held not to apply, however, “when the requesting

party has a strong reason for disbelieving the responding party’s claim to have made a complete

production – in other words, a reason backed up by solid evidence rather than mere suspicion.”

Lewis v. Doe, No. 3:19-cv-02015 (JCH) (TOF), 2021 WL 863473, at *5 (D. Conn. Mar. 8, 2021).

Where the moving party “cite[s] to specific evidence” challenging a “blanket assertion that no

additional documents exist,” the responding party may properly be placed under an order to

produce. Id. at *6.

       In this case, Huseby has cited no “solid evidence,” only “mere suspicion.” It highlights

Request for Production Nos. 4 and 5 – which inquired after documents relating to the establishment

and operation of BLG – and it argues that it “stretches credulity that Bailey and Brandon would

have exchanged zero communications . . . relevant to setting up a new company, operating a

company in a new territory, [or] being employed by two companies owned by Brandon.” (Reply

at 11.) This is merely suspicion, however, and it is not backed up by evidence such as deposition

testimony confirming that responsive documents exist. See, e.g., Mason Tenders Dist. Council of

Greater N.Y. v. Phase Constr. Servs., 318 F.R.D. 28, 43 (S.D.N.Y. 2016) (holding that moving

sufficiently “identified specific evidence to call into question [non-movant’s] contention that no

further responsive documents exist” by pointing to non-movant’s contrary deposition testimony).




                                               24
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 25 of 33




Huseby’s motion to compel is denied with respect to Request for Production Nos. 3, 4, 5, 6, 7, 8,

9, 10, 14, 15, 16, 17, 18, 19, 35, 36 and 37 on the current record.

       Request for Production 11 seeks “all documents . . . or communication[s] between Lee

Bailey and any current or former customers/clients of Huseby, LLC.” (Ex. D to Memo., ECF No.

53-5.) This request is plainly relevant to Huseby’s non-competition and non-solicitation claims.

And because it is relevant, the burden shifts to the Defendants to show why it should not be

allowed. Cole v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009) (holding

that once relevance is shown, “[t]he party resisting discovery bears the burden of showing why

discovery should be denied”). The Defendants objected on the ground that the phrase “‘current of

former customers/clients of Huseby, LLC’ is undefined . . . [and] may include entities of whose

purported status as a client of Plaintiff Defendants are unaware” (Responses at 19), but this is no

reason not to respond with respect to those entities the Defendants know to be Huseby’s customers,

including the entities listed on the customer list that Huseby produced as “Exhibit A.” The

Defendants also objected on the ground that “Bailey’s post-termination obligations did not prevent

him from communicating with Plaintiff’s customers, rather it prohibited solicitation of them” (id.)

– in other words, they object to producing social and other communications that did not amount to

a solicitation – but in the absence of a valid burdensomeness objection, Huseby is entitled to review

responsive communications and decide for itself whether they amounted to a solicitation. The

Defendants’ objections to Request for Production 11 are overruled, and they are directed to

produce responsive documents for the Relevant Period.

       Requests for Production 12 and 13 seek “all documents . . . and communication[s]

between” Bailey and any clients of BLG or BLT. (Responses at 19.) To the extent that those

clients were within the geographic and temporal scope of the non-competition clause, these two



                                                 25
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 26 of 33




requests seek relevant discovery.      The Defendants are therefore ordered to produce any

“documents, including but not limited to, notes, diaries, summaries and records of any kind

concerning any conversation, meeting or communication between Lee Bailey and any” client of

BLG or BLT located within the geographic scope of the non-competition clause, where such

“conversation, meeting or communication” took place during the Relevant Period.

       Request for Production 20 seeks “copies of all correspondence with any current or former

employees of Huseby.” (Responses at 21.) To the extent that those communications came from

Bailey, they would plainly be relevant to Huseby’s claim that he breached his non-interference

covenant. Huseby has not, however, shown the relevance of any such communications from

Brandon. As the Defendants point out, Brandon’s non-solicitation obligations expired in 2018,

and he was free to correspond with Huseby employees during the Relevant Period.

       The Defendants objected to producing Bailey’s correspondence with his former Huseby

colleagues on the ground that the request was “overbroad” (id.), but in their sur-reply they stated

that the only responsive documents are text messages. (Sur-Reply, ECF No. 65, at 2.) They

evidently contend that the “communications [were] of a personal, or non-professional” nature (Ex.

D to Memo., ECF No. 53-5), but Huseby is entitled to see them to make that determination for

itself. The Defendants are directed to produce all communications between Bailey and any Huseby

employees during the Relevant Period. Their objection to producing correspondence between

Brandon and those employees is sustained.

       Request for Production 21 seeks “copies of all correspondence with court reporters who

currently or have previously provided court reporting services to Huseby, LLC.” (Responses at

22.)   Like the communications sought by Request for Production 20, any correspondence

responsive to Request for Production 21 would be relevant to Huseby’s non-interference claim if



                                                26
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 27 of 33




it came from Bailey, but irrelevant if it came from Brandon. The Defendants represent that Bailey

“has no responsive documents” (Sur-Reply, ECF No. 65, at 2), and Huseby has come forward with

no evidence-based reason to disbelieve that representation. Huseby’s motion is therefore denied

with respect to Request for Production 21.

       Request for Production 22 seeks “a copy of the contents of all [of the Defendants’] social

media profiles, including but not limited to, Facebook, Twitter, LinkedIn and Instagram.” Bailey

identified his employer on at least one of his social media accounts (see Ex. A to Decl. of L. Bailey,

ECF No. 54-2), and accordingly those accounts are relevant to the disputed question of whether

he worked for BLT or BLG. Similarly, BLG’s and BLT’s social media accounts may describe the

two companies’ geographic responsibilities and shed light on whether Bailey’s work complied

with his obligations to Huseby.

       With that noted, the Defendants validly object “to the extent that [the request] seeks the

production of personal, non-business information of John Brandon and/or Lee Bailey.” The

Defendants are ordered to produce BLT’s or BLG’s social media profiles in use during the

Relevant Period, and any information from any of Bailey’s social media profiles that identifies his

employer or job duties during the Relevant Period. Huseby’s request for an order compelling

compliance with Request for Production 22 is otherwise denied.

       Requests for Production 23 and 24 seeks the Defendants’ price lists before (Request 23)

and after (Request 24) March 1, 2019. (Responses at 23.) Notably, the Defendants did not object

to these requests on the ground that the lists contain or constitute trade secrets, or are otherwise

commercially sensitive. (Id.) Unusually for a case of this nature, their sole non-boilerplate

objection is that the requested documents are irrelevant. Price lists, however, may show whether

the Defendants’ pricing suddenly changed shortly after Bailey came on board, and by extension



                                                 27
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 28 of 33




they may be probative of Huseby’s claim that he breached his non-disclosure obligations. The

Defendants’ objections are overruled, and they are directed to produce any documents responsive

to Requests 23 and 24.

       Requests for Production 25 and 28 seek documents relating to the Defendants’ customer,

court reporter and pricing lists before (Request 25) and after (Request 28) March 1, 2019.

(Responses at 24-25.) Aside from their objections on grounds of vagueness and ambiguity – which

the Court overrules, because it observes nothing ambiguous in the requests’ terms – the

Defendants’ principal objection is that BLT’s and BLG’s customer and reporter lists are “not

relevant to any claim or defense in this case.”        (Id.)   They do not object on grounds of

confidentiality, commercial sensitivity, or undue burden.

       Under the facts of this case, the Court disagrees with the claim that customer and reporter

lists are irrelevant. Presumably Huseby wishes to discover BLT’s and BLG’s pre-March 1, 2019

lists – that is, their lists in use before Bailey came on board – to contrast them with the lists used

after he was hired. This is relevant information in the Rule 26(b)(1) sense, particularly given the

expansive construction accorded to the term “relevant” during the discovery phase of a case,

because it “has a[] tendency to make a fact more or less probable than it would be without the

evidence; and . . . the fact is of consequence in determining the action.” See In re PE Corp. Secs.

Litig., 221 F.R.D. at 23. The Defendants’ objections are overruled, and they are directed to

produce documents responsive to Requests 25 and 28.

       Request for Production 29 seeks “copies of any lease(s) signed for use by any of the

Defendants from 2018 to the present.” (Responses at 25.) The Defendants agreed to “produce

documents evidencing the terms of use and occupancy of the premises used by” BLG and BLT for

the Relevant Period, but objected to producing earlier or later information. (Id.) Huseby has not



                                                 28
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 29 of 33




explained the relevance of that earlier or later information, and accordingly its motion is denied

with respect to Request for Production 29.

       Request for Production 30 seeks copies of BLT’s and BLG’s bank statements “from

January 1, 2019, to the present.” (Responses at 25.) Relatedly, Request for Production 31 seeks

“the Defendants’ tax returns in the State of Connecticut, Commonwealth of Massachusetts, and

IRS for the years 2018, 2019, and 2020” (id. at 26), and Request for Production 33 seeks “all

Profit and Loss Statements, Balance Sheets, General Ledgers, Asset or Equipment Schedules, and

similar accounting records for” BLG and BLT. (Id.) The Defendants agreed to produce BLG’s

bank statements for the Relevant Period, and its accounting records for 2019 and 2020, but

otherwise objected to these requests. Huseby has not explained the relevance of bank statements,

tax returns, and other financial documents that typically do not contain client-level detail to a

dispute over Bailey’s compliance with his employment covenants. Its motion is therefore denied

with respect to Requests 30, 31 and 33.

       Request for Production 32 asks the Defendants to produce “a current copy and any prior

versions or cached copies of your website(s).” (Id.) This is relevant discovery, because BLT’s

and BLG’s websites likely show their service areas and may contain evidence on the particular

entity for which Bailey worked. Indeed, at oral argument the Defendants conceded that Huseby is

“entitled to” copies of their websites. Huseby’s motion is therefore granted with respect to Request

for Production 32.

       Request for Production 34 seeks “any and all documents” in the Defendants’ possession

“showing the past and current clients/customers of Huseby, LLC.”             After asserting some

boilerplate objections, the Defendants answered “[t]o the extent that [they were] being asked to

produce any Huseby, LLC customer or prospect lists in their possession, custody, and/or control,”



                                                29
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 30 of 33




but objecting “[t]o the extent” that they were “being asked to produce any and all documents

containing the name of any person or entity whom Huseby, LLC claims as a ‘client/customer.’”

This is a sufficient response, and Huseby’s request for an order compelling further responses to

Request for Production 34 is denied.

       D.      Privilege

       The Defendants objected to Request for Production Nos. 1, 2, 4, 5, 6, 8, 10, 14, 15 and 19

“to the extent that” those requests sought “documents involving communications to or from

counsel, and thus protected from disclosure by the attorney-client privilege, and/or documents

prepared at the direction of counsel for this litigation and thus protected from disclosure by the

work product immunity doctrine.” They did not, however, support any privilege or work product

claims with a privilege log, as they are required to do under Fed. R. Civ. P. 26(b)(5) and D. Conn.

L. Civ. R. 26(e). Huseby contends that the Defendants’ failure to serve a log constitutes a waiver

of any privilege or work product claims. (Memo. at 17) (citing Horace Mann Ins. Co. v.

Nationwide Mut. Ins. Co., 238 F.R.D. 536, 538 (D. Conn. 2006) and Ruran v. Beth El Temple of

W. Hartford, Inc., 226 F.R.D. 165, 168-69 (D. Conn. 2005).

       Huseby is correct that a responding party’s failure to serve a privilege log “is sufficient

grounds to deem the privilege waived.” Horace Mann Ins. Co., 238 F.R.D. at 538 (citing Chase

Manhattan Bank, N.A. v. Turner & Newall, PLC, 964 F.2d 159, 166 (2d Cir. 1992)). At the same

time, “privileges . . . serve important values,” and courts are therefore “not quick to find that they

have been waived.” Imperati v. Semple, No. 3:18-cv-01847 (RNC) (TOF), 2020 WL 4013304, at

*5 (D. Conn. July 16, 2020). Stated differently, “a court’s decision to consider a claim of attorney-

client privilege waived should be done only after careful thought.” Horace Mann Ins. Co., 238

F.R.D. at 538. Reflecting this caution, courts do not often hold that a party automatically waived



                                                 30
         Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 31 of 33




its privileges by failing to serve a log exactly on time. Instead, they consider several factors,

including “the length of the delay in asserting the privilege claim,” “the willfulness of the

transgression,” and “the harm to other parties occasioned by the delay in asserting the claim.”

Imperati, 2020 WL 4013304, at *5 (quotation marks and citations omitted).

        In this case, these factors favor a finding of waiver. The “length of the delay” is quite long,

Huseby having served its discovery requests in December 2020 and the Defendants not having

served a log at any point in the following seven months. See id. at *7 (“[T]he weight of authority

in the District of Connecticut regards a five-month delay as supporting a finding of waiver.”). And

the Defendants’ non-compliance can only be regarded as willful because they entirely failed to

address this issue in their Opposition or at oral argument. To be sure, Huseby has not explained

how it was harmed by the delay, but the Court declines to hold that this factor outweighs the others

in this instance.

        The Court therefore concludes that the Defendants have waived any attorney-client

privilege or work product claims with respect to information or documents responsive to Huseby’s

requests. For each interrogatory and request for production to which they voluntarily responded,

or as to which they have been ordered to respond above, they must respond without withholding

any responsive information on grounds of attorney-client privilege or work product protection.

        E.      Expenses of the Motion

        Huseby says that it is entitled to an award of “expenses, including attorney’s fees,” incurred

in bringing its motion. (Mot., ECF No. 53, at 2.) The Defendants not only disagree, but argue that

an award of expenses should enter in their favor. (Opp’n at 23-25.)

        Where, as here, a court grants a motion to compel only in part, requests for awards of

expenses are governed by Rule 37(a)(5)(C). That rule provides that “[i]f the motion is granted in



                                                  31
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 32 of 33




part and denied in party, the court may issue any protective order authorized under Rule 26(c) and

may, after giving an opportunity to be heard, apportion the reasonable expenses for the motion.”

As the use of the word “may” suggests, the decision whether to award fees is within the Court’s

discretion. Huminski, 2017 WL 2779468, at *2.

       In this case, the Court declines to award expenses to either party. Other courts have

declined to award expenses where, as here, the results of the requesting party’s motion were

“mixed.” E.g., S.C. Johnson & Son, Inc. v. Henkel Corp., No. 3:19-cv-00805 (AVC) (SALM),

2020 WL 5640528, at *12 (D. Conn. Sept. 22, 2020); Safeplan Platform Sys., Inc. v. EZ Access,

Inc., No. 06-CV-00726A (HBS), 2011 WL 7473467, at *5 (W.D.N.Y. Dec. 30, 2011) (where

results of motion to compel were “mixed,” “both sides should bear their own respective costs”).

Courts have also declined to award expenses where “both the Plaintiff and the Defendant

contributed to the inevitability of th[e] motion to compel,” which was the case here. E.g.,

Purugganan v. AFC Franchising, LLC, No. 3:20-cv-00360 (KAD), 2020 WL 4818362, at *5 (D.

Conn. Aug. 17, 2020). Huseby contributed to the impasse by failing to explain the relevance of

several of its requests, and the Defendants contributed by (among other things) not expressly

stating their proportionality objection in their Rule 34 responses or during the meet-and-confer

process, and by failing to comply with Rule 34(b)(2)(C).

III.   CONCLUSION

       For the foregoing reasons, the motion to compel of the plaintiff, Huseby, LLC, is granted

in part and denied in part. The Defendants shall supplement their interrogatory responses and

document production as ordered above by August 12, 2021. See D. Conn. L. R. 37(d) (“Unless a

different time is set by the Court, compliance with discovery ordered by the Court shall be made

within fourteen (14) days of the filing of the Court’s order.”).



                                                 32
        Case 3:20-cv-00167-JBA Document 71 Filed 07/29/21 Page 33 of 33




       This ruling and order is a “determination of [a] nondispositive motion[] . . . relating to

discovery.” D. Conn. L. Civ. R. 72(C)(2). As such, it is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); D.

Conn. L. Civ. R. 72.2. It is an order of the Court unless reversed or modified by the District Judge

in response to a timely objection under Local Rule 72.2(a).

       Dated at Hartford, Connecticut this 29th day of July, 2021.

                                                              /s/ Thomas O. Farrish
                                                                Thomas O. Farrish
                                                          United States Magistrate Judge




                                                33
